
	
		II
		109th CONGRESS
		2d Session
		S. 2756
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 5, 2006
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize the President to utilize
		  Federal equipment, supplies, facilities, personnel, and other non-monetary
		  resources to assist utility companies that contribute to recovery efforts from
		  the effects of a major disaster.
	
	
		1.Utility company disaster
			 assistanceTitle IV of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170
			 et seq.) is amended by adding at the end the following:
			
				425.Utility
				companies
					(a)DefinitionIn this section, the term qualified
				utility company means an entity that—
						(1)provides—
							(A)telecommunications service;
							(B)electrical power;
							(C)natural gas;
							(D)water and sewer services; or
							(E)any other essential service, as determined
				by the President;
							(2)is a private, for-profit entity; and
						(3)is contributing to efforts to recover from
				the effects of a major disaster.
						(b)AuthorizationIn a major disaster, the President may
				utilize Federal equipment, supplies, facilities, personnel, and other
				non-monetary resources to assist a qualified utility company, in exchange for
				reasonable compensation.
					(c)Compensation
						(1)In
				generalThe President shall,
				by regulation, establish a mechanism to set reasonable compensation for the
				provision of assistance under subsection (b).
						(2)CriteriaThe mechanism established under paragraph
				(1)—
							(A)shall reflect fair market value for the
				assistance provided under subsection (b) in setting compensation;
							(B)shall have streamlined procedures for
				determining compensation; and
							(C)is not required to set compensation based
				on the costs to the Federal
				Government.
							.
		
